Citation Nr: 9916400	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  97-29 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel 






INTRODUCTION

The veteran served on active duty with the United States Army 
from May 1968 to August 1969, with additional time spent on 
active duty for training with the Army Reserve.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 RO rating decision which, in 
pertinent part, denied the veteran's claim for service 
connection for PTSD.  

While the veteran's July 1997 notice of disagreement failed 
to mention his claim for service connection for palmar 
psoriasis, which was also denied in the May 1997 decision, 
the Board notes that the veteran has since submitted 
additional evidence regarding this skin disorder.  This 
contact is brought to the attention of the RO so the veteran 
may be informed that this issue is not on appeal at present, 
and that he must specifically indicate whether he wishes to 
reopen that claim.



REMAND

In October 1997, when he filed his VA Form 9, Appeal to Board 
of Veterans' Appeals, the veteran attached a VA Form 21-4138, 
Statement in Support of Claim, in which he specifically 
requested a personal hearing at the RO before a local hearing 
officer.  The hearing was scheduled for March 5, 1998.  On a 
conference report dated March 5, 1998, it was noted that the 
veteran's hearing would be postponed because an evidentiary 
development request to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) (formerly the 
Environmental Support Group) was still pending reply.  


Although the report from the USASCRUR was added to the claims 
file in July 1998, the Board notes that the veteran's 
personal hearing has not been rescheduled.  In addition, 
review of the claims folder reveals that the veteran has 
never indicated that he no longer wanted a hearing.  
Accordingly, the RO should contact the veteran and arrange 
for him to have the opportunity to testify at an RO hearing.

The Board also notes that the supplemental statement of the 
case (SSOC) issued in August 1998 was sent to the veteran 
with the notation "cc: Paralyzed Veterans of America" 
printed on the bottom of the transmittal letter.  That 
organization does not appear to have been the veteran's 
representative at any time during this appeal.  On remand, 
the RO should assure that a copy of that SSOC has been sent 
to the veteran's designated representative, the Disabled 
American Veterans (DAV). 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
determine whether he still desires a 
hearing.  If so, the RO should 
appropriately schedule a personal hearing 
before a hearing officer at the RO.

2.  The RO should take efforts to confirm 
that the veteran's previous SSOC has 
actually been sent to the veteran's 
service representative, at the DAV.

	Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










